SULLIVAN, J.
■ Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by the Stahl Company to recover a real estate commission amounting to $3,202.23. The evidence disclosed that the Stahl Company was given the exclusive agency to sell a certain piece of property belonging to the. defendant up until September 1st, 1919, During this time that the property was sold to Congalton, it was disclosed to the defendant and was also disclosed to him subsequent thereto. On the expiration of the sole agency the evidence was in conflict as to whether the agency was extended or not. During the existence of this sole agency the same authority was given to other brokers and agents by defendant to deal with the property. At the time that Kenton sold the property he procured from the purchaser a covenant of indemnity protecting him against payments of commissions to plaintiff. The jury returned a verdict in favor of the plaintiff, whereupon defendant prosecuted error, claiming that the verdict was manifestly against the weight of the evidence. In sustaining the judgment of the lower court, the Court of Appeals held:
1. It cannot be said as a matter of law that the verdict was manifestly against the weight of the evidence.